The plaintiffs in error were convicted in the district court of Wagoner county of the *Page 46 
crime of forgery in the first degree, and their punishment fixed at hard labor for a term of fifty years in the state penitentiary, and have appealed.
The petition in error and case-made was filed in this court on March 12, 1931. No further appearance has been made by the plaintiffs in error; nor any further extension of time asked in which to file brief in support of the assignments of error.
Where no brief is filed and no personal appearance made, the court presumes that the appeal is without merit or has been abandoned. We have carefully examined the record and find the information properly charged an offense; that the defendant was accorded a fair and impartial trial. No fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.